Case 2:20-mj-00018-BNW
          Case 2:20-mj-00018-BNW
                        *SEALED* Document
                                 Document 12 *SEALED*
                                              Filed 08/13/20
                                                          FiledPage
                                                                08/11/20
                                                                    1 of 3Page 1 of 3




                         SEALED




                                             Office of the United States Attorney
                                             District of Nevada
                                             501 Las Vegas Boulevard South,
                                             Suite 1100
                                             Las Vegas, Nevada 89101
                                             (702) 388-6336
     Case 2:20-mj-00018-BNW
               Case 2:20-mj-00018-BNW
                             *SEALED* Document
                                      Document 12 *SEALED*
                                                   Filed 08/13/20
                                                               FiledPage
                                                                     08/11/20
                                                                         2 of 3Page 2 of 3



1      NICHOLAS A. TRUTANICH
       United States Attorney
2      District of Nevada
       Nevada Bar Number 13644
3      ALLISON REESE
       Nevada Bar Number 13977
4      Assistant United States Attorney
       501 Las Vegas Blvd. South, Suite 1100
5      Las Vegas, Nevada 89101
       Phone: (702) 388-6336
6      Email: Allison.Reese@usdoj.gov
       Representing the United States of America
7
                                     UNITED STATES DISTRICT COURT
8                                         DISTRICT OF NEVADA

9      IN THE MATTER OF THE APPLICATION OF
       THE UNITED STATES OF AMERICA FOR AN                         Case No. 2:20-mj-18-BNW
10     ORDER AUTHORIZING THE INSTALLATION
       AND USE OF A PEN REGISTER, TRAP AND                         GOVERNMENT’S MOTION TO
11     TRACE DEVICE AND CALLER                                     UNSEAL CASE
       IDENTIFICATION SERVICE FOR TELEPHONE
12     NUMBER (702) 695-6019

13            CERTIFICATION: This Motion is timely filed.

14            COMES NOW the United States of America, by and through its attorneys, NICHOLAS A.

15     TRUTANICH, United States Attorney, and Allison Reese, Assistant United States Attorney, and

16     respectfully moves this Court for an Order to UNSEAL the instant case. Specifically, the undersigned

17     requests to unseal the Pen Register filed under the instant case and all related documents in

18     anticipation of producing the same as discovery in Case No. 2:20-cr-00145-APG-EJY.

19     DATED this 11th day of August, 2020.
                                                   Respectfully,
20
                                                   NICHOLAS A. TRUTANICH
21                                                 United States Attorney

22
                                                   ______________________________
23                                                 ALLISON REESE
                                                   Assistant United States Attorney
24
     Case 2:20-mj-00018-BNW
               Case 2:20-mj-00018-BNW
                             *SEALED* Document
                                      Document 12 *SEALED*
                                                   Filed 08/13/20
                                                               FiledPage
                                                                     08/11/20
                                                                         3 of 3Page 3 of 3



1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2

3      IN THE MATTER OF THE
       APPLICATION OF THE UNITED                Case No. 2:20-mj-18-BNW
4      STATES OF AMERICA FOR AN
       ORDER AUTHORIZING THE                    ORDER TO UNSEAL
5      INSTALLATION AND USE OF A PEN
       REGISTER, TRAP AND TRACE
6      DEVICE AND CALLER
       IDENTIFICATION SERVICE FOR
7      TELEPHONE NUMBER (702) 695-6019

8

9            Based on the Motion of the Government, and good cause appearing therefore,

10     IT IS HEREBY ORDERED that the instant case shall be unsealed.

11           DATED this13th
                        ____ day of August, 2020.

12

13                                                  _______________________________________
                                                    HONORABLE BRENDA N. WEKSLER
14                                                  United States Magistrate Judge

15

16

17

18

19

20

21

22

23

24
                                                2
